Citation Nr: 1619672	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  13-10 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a chest pain disability, claimed as chest wall pain.

2.  Entitlement to service connection for a visual disturbance, claimed as dots in eyes, to include as secondary to the service-connected migraine headaches.

3.  Entitlement to service connection for varicose veins of the bilateral lower extremities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1997 to May 1998.

This appeal comes before the Board of Veterans' Appeals (Board) from February 2012 rating decision issued by the Regional Office (RO) in Columbia, South Carolina.  

On the Form 9 (Appeal to Board of Veterans' Appeals), dated in April 2013, the Veteran requested a hearing at her local VA office before a member of the Board.  The Veteran withdrew her request for a hearing in August 2014 correspondence.  The request was withdrawn and the Board may proceed with adjudication.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Veteran served on active duty from September 1997 to May 1998, she reports additional service in the South Carolina National Guard.  These records should be obtained on remand.

Chest Wall Pain

The Veteran was afforded a VA examination in November 2012.  The VA examiner noted that the Veteran did not manifest a cardiac or pulmonary disability.  However, an August 2012 VA treatment note shows the Veteran manifests pulmonary hypertension.  Accordingly, additional medical inquiry is necessary.  


Visual Disturbance

The Veteran is service-connected for a migraine headache disability and has made competent statements to the effect that she experiences a visual disturbance during flare-ups of this disability.  The Veteran claims that this disturbance is manifested by "floaters" or "spots."  The Veteran has not been examined for this claimed disability.  The Board finds that an examination is warranted to determine the nature and etiology this claimed disability.  See McClendon, 20 Vet. App. at 83 (2006).

Further, VA outpatient records dated September 2011 note that the Veteran was treated at the Sansbury Eye Center.  Upon remand, the RO should request that the Veteran authorize the release of the medical records from the Sansbury Eye Center.

Varicose Veins

A private treatment note from Rice Creek Family Medicine notes that the Veteran complained of varicose veins.  The Veteran was noted to have received a consultation with the Vein Center.  

VA treatment records show the Veteran was seen for complaints of varicose veins "since about 1999" in April 2010.  The examiner noted that the Veteran reported seeing a vascular surgeon at the Vein Center in 2007.  Upon remand, the RO should request that the Veteran authorize the release of the medical records from the Vein Center.

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate entities, to include the South Carolina Army National Guard, and request copies of her service personnel and treatment records.  The Veteran reports that she served with the National Guard from January 1999 to February 2000.  See January 2010 claim.

2.  Obtain VA treatment records from the Columbia VAMC dated November 2012 to the present.

3.  Request that the Veteran provide or authorize the release of any outstanding medical information, including from the Sansbury Eye Center and the Vein Center.

Thereafter, request records from any providers that the Veteran authorizes the release of medical information.  

4.  If after making reasonable efforts to obtain non-Federal records or after continued efforts to obtain Federal records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the appellant must be notified in accordance with 38 C.F.R. § 3.159 (2015). 

5.  Request an addendum from the November 2012 VA examiner.  If the previous examiner is no longer available, then the requested opinion should be rendered by another qualified examiner.

The examiner should note in their review the August 2012 VA treatment note showing the Veteran manifests pulmonary hypertension.

The examiner is asked to opine whether it is at least as likely as not (probability of 50 percent or greater), that the Veteran has pulmonary hypertension, manifested by chest pain, which is related to service.  The Veteran asserts that her chest pain began during her period of active service from September 1997 to May 1998.  Please provide a complete rationale for the opinion.

6.  Schedule the Veteran for a VA examination concerning her claim for service connection for bilateral varicose veins.  The examiner should review the electronic records in Virtual VA/VBMS and indicate in the examination report that such occurred.  

The examiner is asked to opine whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's bilateral varicose veins began in or are related to active service from September 1997 to May 1998.  The Veteran reports that her duties involved prolonged standing and that a doctor told her the bilateral varicose veins are related to prolonged standing in service.  See VA Form 9 received in April 2013.  Please provide a complete rationale for the opinion.

7.  Schedule the Veteran for a VA examination concerning her claim for service connection for a visual disturbance.  The examiner should review the electronic records in Virtual VA/VBMS and indicate in the examination report that such occurred.  

The examiner is asked to opine whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran has an eye disorder that began in or is related to her period of active service from September 1997 to May 1998.  

Also is it at least as likely as not that she has an eye disorder that is due to or caused by her service-connected headaches disorder.  If not, is it at least as likely as not that she has an eye disorder that is aggravated (worsened) beyond the natural progress by the service-connected headaches disorder.  Please provide a complete rationale for the opinion.

8.  Thereafter, take any further development action that is deemed warranted and re-adjudicate the claims.  If the benefits sought on appeal remain denied, issue an appropriate supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




